Black, J.,
Conoubbing. According to the rule asserted in State v. Hickman, 75 Mo. 418, and State v. Jennings, 81 Mo. 185, Revised Statutes, section 1886, can only be invoked by the state after the accused, by the exercise of reasonable diligence, shall have unsuccessfully employed the power of the court to secure the personal attendance of his witnesses.
The legislature has the right to enact reasonable laws regulating the use of the process employed by the courts to bring witnesses before them ; and if the statute-means that, and only that, indicated by the two cases before noted, then I am prepared to affirm its constitutionality. But that section must be considered with the preceding sections which determine what the application for a continuance shall state and disclose. By those sections the defendant must, in all cases, state what facts he believes the witnesses will prove. Section 1886 then declares that “if, in any such case, the adverse party will consent that on the trial the facts set out ia *55the application, or affidavit, as the facts which the party asking the continuance expects to prove by the absent witness, shall be taken as and for the testimony of such witness, the trial shall not be postponed for that cause,” etc.
In every case where the accused makes a good showing for a continuance, he is bound to go to trial without his witnesses, and without process for them, if the prosecuting officer sees fit to say he will let the accused take the affidavit, in so far as it states what the defendant expects to prove, as the evidence of the absent witness. The defendant may show that he has used all reasonable efforts to have his witnesses summoned, that they are within the jurisdiction of the court and can be served ; or he may show that they have been served, but do not appear, and can and ought to be attached ; yet, in all these cases, he must go to trial without them. The statute makes no exception. Its evident purpose is to substitute the affidavit for the witnesses, and thus avoid the necessity of bringing the witnesses before the court. The plain sense of the law is to deprive the accused of the right “to have process to compel the attendance of witnesses in his own behalf,” as is secured to him by the state constitution; but Ido not agree that the statute violates any other provision of the state, or any provision of the federal, constitution.